DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 23-33 have been renumbered 24-34.
Claim 15 is objected to because of the following informalities:  there is a typographical error at line 1, wherein “main drive shat” appears to be intended as “main drive shaft”. Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  there is a typographical error at line 2, wherein “within torque tube” appears to be intended as “within a torque tube”. Appropriate correction is required.

Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without12/07/2020.
Applicant’s election without traverse of Invention I, subspecies (a)(i), and subspecies (b)(ii) in the reply filed on 12/07/2020 is acknowledged.
Claims 26-34  are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Although Applicant has added the feature of a fiber optic to new claim 25, that is dependent on the elected invention, the recited fiber optic is in addition to the recited features of independent claim 1. However, new claims 26-34 are directed to a different invention that is distinct from the elected invention, since the focus is entirely on the fiber optic, and specific functions of a controller knob that controls movement of the fiber optic, specifically. This is distinct from the elected invention, wherein a controller is not necessarily limited to a controller knob, or control of a fiber optic structure that was not previously recited in any form in the original set of claims. The jacket features recited in the original claims are also distinct from the jacket features newly recited in claims 26-34.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-34 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1-17 and 24-25 are under current examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-17 and 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites a window structure but it is indefinite what is meant by window, and perhaps there is a better word that can be used besides window. The generally accepted meaning of a window implies that this claim structure refers to a feature meant for viewing, and there is a transparent material covering a framed opening, but from the context of the claims, and Applicant’s disclosure, “window” appears to more broadly refer to a through-hole. For examination purposes, Examiner will assume that “window” refers to a general opening and is not framed or paned in any meaningful way.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Melsky et al (US 2017/0189108 A1, hereinafter “Melsky”, cited in IDS) in view of Goodman et al (US 2014/0276398 A1, hereinafter “Goodman”).
Regarding claim 1, Melsky shows an elongate catheter having a housing (Fig. 14, handle 1405 of the elongate catheter having a housing; para. 0086); an energy emitter that is coupled to the elongate catheter and is configured to deliver ablative energy (Abstract; ablation element 1300; para. 0086); a controller that is received within the housing and coupled to the energy emitter such that axial movement of the controller within the housing is translated to axial movement of the energy emitter and rotation of the controller within the housing is translated into rotation of the energy emitter (handle comprises an actuator 1410 that allows operator to control axial and rotational movement of the ablation element 1300, para. 0086; motor 1305 turns a gear in order to turn a drive shaft that rotates the ablation element 1300, para. 0082, 0086); a motor that is at least partially disposed within the housing of the catheter (Fig. 14 - motors 1305, 1315 disposed inside handle 1405, para. 0082, 0086); and a first gear that is operatively connected to and driven by the motor (gear connected to motor 1305 in order to turn the drive shaft; para. 0082). Under the broadest reasonable interpretation, Examiner considers “window” to refer to a general opening or hollow, in which the controller can be disposed and contained therein. Melsky shows such a hollow/window formed within the housing, with the controller disposed therein and having the above functions (Fig. 14 shows a hollow formed for housing the controller and motor(s)); p. 12, claim 1 – “hollow interior”).
Melsky shows that the motor(s) are positioned in any number of different locations (para. 0086) and control the rotational and axial movements of the ablation element (para. 0086). While it is implied that the motors comprise respective gears and mechanical couplings to allow different rotational and axial movements, Melsky lacks showing that a second gear that is coupled to the energy emitter and is driven by the first gear to cause rotation of the energy emitter, while allowing the energy emitter to move axially. Goodman teaches that it is known to provide an ablation catheter (para. 0021) comprising a hollow/window formed therein (Fig. 6, handle 25 with a worm gear assembly 306 which contains a worm gear housing 301 with a window 327; paras. 0046, 0055), wherein the presence of the window provides room to actuate the gear (para. 0054-0055, with the gear assembly featuring longitudinal and rotational movement) and access for any adjustments needed to the gear assembly (para. 0064). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have similarly provided such an access window in Melsky’s handle, to access and adjust the controller and actuator contained therein as needed, to accommodate the different configurations and couplings of motors and respective gears to allow for the different rotational and axial movements, wherein Goodman’s window allows room for the different movements and access to adjust for the desired movements. It would have been obvious to have incorporated the longitudinal and rotational movements of Goodman, by positioning Melsky’s motors and gears such as by a second gear that is driven by movement of the first gear while allowing one to move longitudinally and another to move rotationally, in order to accommodate multidirection actuation for the purpose of translating the movements into ablative energy.

Regarding claim 16, the combination of Melsky and Goodman render obvious the invention of claim 1 above. Melsky further shows that the motors and gear can be manually controlled (para. 0091).
Regarding claim 17, the combination of Melsky and Goodman render obvious the invention of claim 1 above. Melsky further shows that the device includes an expandable element (para. 0061-0064, the balloon) that conforms to the shape of the target tissue region upon expansion, wherein the energy emitter is provided to move within the expandable member and deliver an arc-shaped lesion to the target region (para. 0011, 0059, 0068, 0070, 0084). 
Regarding claim 24, Melsky further shows wherein the gearing of the first gear and the second gear is such that the motor has a 1:1 gear ratio that there is a 1 motor rotation for every 1 rotation of the controller which comprises a rotatable knob (para. 0082).

Claims 2-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Melsky and Goodman as applied to claim 1 above, and further in view of Wallace et al (US 2013/0035537 A1, hereinafter “Wallace”).
Regarding claims 2, 3, 5, 7, and 8, the combination of Melsky and Goodman render obvious the invention of claim 1 above. The combination lacks teaching the energy emitter including an outer jacket or spline features of the first gear. However, Wallace teaches that it is known in the art to provide splines, rollers, and jackets with driven motor assemblies, for the purpose of protecting the actuating mechanisms and allowing for better steering associated with the motors/gears (para. 0132-0133 describing splines; para. 0094, 0097-0098 describing sleeves, which Examiner interprets to show “jackets” that allow protected and controlled sliding movements; in the alternative, para. 0111 also teaches “jacket” as a protective covering, and it would have been obvious to have considered the described sleeves to be another form of a protective “jacket” for the actuation mechanisms). Wherein Wallace teaches that it is known to couple elongate splines and rollers to actuation assemblies (para. 0094, 0133-0140) for protected and controlled rotational and axial movements driven by motors and gears, and Wallace teaches that it is known to couple outer sleeves/jackets to protect and assist the rotational and axial movements driven by the motors and gears (para. 0094-0098), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Melsky and Goodman to incorporate the spline, roller, and jacket features of Wallace in order to provide more protected and controlled movements of the rotational and axial movements driven by motors and respective gears, with said protective jacket components also fixedly attached to the controller to control actuation within the window, and with said enhancing spline gear used to assist the movement of the motors and gears of the controller within the window.
Regarding claims 4 and 6, wherein the combination of Melsky, Goodman, and Wallace render obvious the features of splines, rollers, and jackets, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided recessed channels, protrusions, flat portions, or other structural features as needed to be incorporated in the window feature and allow controlled coupling and driving with the motors and gears, so that the actuation mechanisms do not conflict with one another.
Regarding claims 9-11, see the combination of rejections to claims 2-8 above, wherein the combination of Melsky, Goodman, and Wallace renders obvious providing holes and features in the splines and jackets as required to enhance the rotational and axial movements provided by the motors and gears, to allow controlled movement and delivery by the energy emitter. It would have also been obvious to have modified the window of Melsky in view of Goodman, to smoothly cooperate with the splines, rollers, and jackets that enhance the rotational and axial movements. Since Melsky’s energy emitter provides arcuate lesions (para. 0011, 0059, 0068, 0070, 0084) controlled by the controller (p. 13, claims 18, 22), it would have been obvious to provide an arcuate shaped slot framed in the window, such that the window has a proximal edge with the arcuate shaped slot formed therein, to allow for the combined rotational and axial movements to provide that arcuate shape. Goodman also teaches that it is known to provide spacer components or annular-shaped hubs as needed to securely mate the different motors and gears in the housing and operably control each gear and motor housed within the elongate housing (para. 0007, 0046, 0051-0055, 0066, 0068). Since the window is contained within an elongate body, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the hubs and annular spacer features of Goodman in the window to secure Melsky’s motors and gears being controlled by the controller that are providing said arcuate shape.
Regarding claims 12-13, Melsky further shows that actuation of the motors and gears to drive the rotational and axial movements that position the energy emitter comprises a rotatable knob (para. 0082). See the rejection of claims 2-8 above, which render obvious the feature of splines, rollers, and jackets to enhance the rotational and axial movements provided by the motors and gears, so that the sliding movements do not interfere with one another when positioning the energy emitter. See also the rejections to claim 9-11 above, which further render obvious configuring the shape of the window, spline, roller, and jacket features to allow the components to couple in the housing to accurately direct movement of the motors and gears.
Regarding claims 14-15, the combination of Melsky, Goodman, and Wallace teaches adjustable components for controlling how the motors and gears drive rotational and axial movements for positioning the energy emitter. Since the components are configurable for controlling movement of the ablation element, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the components be modular units, including disposable components that are disengageable from one another so that they can be switched out as needed to customize the ablative device.
Regarding claim 25, see the combination of rejections to claims 2-8 above, wherein the combination of Melsky, Goodman, and Wallace renders obvious providing holes and features in the splines and jackets as required to enhance the rotational and axial movements provided by the motors and gears, to allow controlled movement and delivery by the energy emitter. See also the rejection of claims 9-11 above, which render obvious providing slots or altering the shapes in order to guide the components with relation to one another for positioning the energy emitter. Melsky further shows that the energy emitter comprises a fiber optic (para. 0064) that is within a torque tube that itself is located within an outer jacket (para. 0065, wherein the endoscope is considered to show the torque tube located within an outer jacket), wherein the controller independently controls the fiber optic and energy emitter movements (para. 0065), controlled by a knob (para. 0082). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have similarly modified the combination to enhance movement of the fiber optic feature, to securely couple the torque tube to the controller knob to similarly control guiding of the torque tube using the splines, rollers, and jackets that control and enhance actuation of the motors and gears.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792